Filing Date: 5/27/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 5/29/2018 (CN 201810531795.7)
Applicant: Zhang et al. 
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable.  Claims 2-7, 15-22, 24-28, and 30, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Group I and Group II and amongst Species 1-5, as set forth in the Office action mailed on 10/5/2020, is hereby withdrawn and claims 2-7, 15-22, 24-28, and 30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-7, 9-22, and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of wherein the plurality of second openings are rectangular, the plurality of second openings comprise at least two sub-patterns each including four second openings arranged in a 4-fold rotational symmetry; and wherein projections of two linearly aligned second openings of the four second openings of each sub-pattern on the first conducting layer are within one of the plurality of metal strips, and projections of the other two linearly aligned second openings of the four second openings of each sub-pattern on the first conducting layer each has a first end within the metal strip and a second end outside of the metal strip, as set forth in independent claim 1, or equivalents set forth in independent claim 15, when taken in concert with all the other limitations of the respective claims.  All other allowed claims depend from these independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829